UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 000-55159 CES Synergies, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 39646 Fig Street P.O. Box 1299 Crystal Springs, FL (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number including area code:813-783-1688 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x Applicable Only to Corporate Issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Outstanding as of May 14, 2014 Common Stock, $0.001 par value CES SYNERGIES, INC. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 27 Item 4. Controls and Procedures. 28 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 28 Item 1A. Risk Factors. 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 28 Item 3. Defaults Upon Senior Securities. 28 Item 4. Mine Safety Disclosures. 28 Item 5. Other Information. 29 Item 6. Exhibits 29 SIGNATURES 30 2 PART 1 – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS Current assets Cash $ $ Advances to employees Contracts receivable (net of allow. for bad debt) Inventory Cost and estimated earnings in excess of billings on uncompleted contracts Total current assets Property and equipment, net Goodwill Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accrued payroll Billings in excess of costs and estimated earnings on uncompleted contracts Current portion long-term debt Total current liabilities Long-term debt, net of current portion Total long-term liabilities Stockholders' equity Common stock, authorized $0.001 par value, 250,000,000 shares, at March 31, 2014, 75,000,000 shares at December 31, 2013 Issued: 46,549,000 shares, at March 31, 2014; 46,525,000shares, at December 31, 2013 Additional paid in capital Retained earnings Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying Notes to Consolidated Financial Statements 3 CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Quarters ended March 31, Revenues $ $ Cost of sales Gross profit General & administrative expenses Netoperating profit/(loss) ) Other income/ (expenses), net ) ) Net profit/(loss) $ ) $ Earnings per share Basic and diluted $ ) $ Shares used in computing earnings per share Basic and diluted Cash distributions declared per common share $
